


Exhibit 10.1(c)


THIRD AMENDMENT AND FIRST WAIVER TO THE CREDIT AGREEMENT


 
THIRD AMENDMENT AND FIRST WAIVER, dated as of October 7, 2004 (the “Amendment
and Waiver”), to the Credit Agreement, dated as of January 31, 2003, as amended
by the First Amendment dated as of March 19, 2003 and as further amended by the
Second Amendment dated as of December 3, 2003 (the “Credit Agreement”), among
VIASYSTEMS GROUP, INC. (“Holdings”), VIASYSTEMS, INC. (the “Borrower”), the
several banks and other financial institutions from time to time parties thereto
(the “Existing Lenders” and, together with the Replacement Tranche B Term
Lenders (as defined below), the “Lenders”) and JPMORGAN CHASE BANK, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).
 
W I T N E S S E T H:


 
WHEREAS, Holdings, the Borrower, the Existing Lenders and the Administrative
Agent are parties to the Credit Agreement; and
 
WHEREAS, the Borrower has requested that the Lenders agree to amend the Credit
Agreement (i) to provide for the Tranche B Term Loan Refinancing (as defined
herein) and (ii) to waive certain provisions relating to the application of
mandatory prepayments of Net Cash Proceeds, in each case, as otherwise more
fully described herein; and
 
WHEREAS, the Lenders participating in the Tranche B Term Loan Refinancing
understand that the Replacement Tranche B Term Loans (as defined herein) will be
secured to the same extent as the Original Tranche B Term Loans, and are a
Second Priority Obligation as defined in the Intercreditor Agreement; and
 
WHEREAS, the parties hereto are willing to agree to such amendment, but only
upon the terms and subject to the conditions set forth herein; and
 
WHEREAS, Holdings and the Borrower have asked J.P. Morgan Securities Inc. to act
as exclusive sole lead arranger and sole bookrunner for this Amendment and
Waiver and J.P. Morgan Securities Inc. has agreed to serve in such capacity;
 
NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:
 
1.     Defined Terms. Unless otherwise defined herein, capitalized terms that
are defined in the Credit Agreement are used herein as therein defined.
 
2.     Amendments to Subsection 1.1. (a) Subsection 1.1 of the Credit Agreement
is hereby amended by inserting, in proper alphabetical order, the following new
or substitute defined terms and related definitions:
 
“Continuing Tranche B Term Lender”: any Lender which holds Original Tranche B
Term Loans prior to the Repricing Effective Date and a Replacement Tranche B
Term Loan Commitment from and after the Repricing Effective Date. Any Continuing
Tranche Lender shall be deemed a Replacement Tranche B Term Lender from and
after the Repricing Effective Date.


--------------------------------------------------------------------------------

2

 
“Converted Tranche B Term Loan”: as defined in Subsection 4.1(b) hereof.
 
“Original Tranche B Term Loan Commitment”: as to any Lender, the obligation of
such Lender to make an Original Tranche B Term Loan to the Borrower hereunder on
the Closing Date. The original aggregate amount of the Original Tranche B Term
Loan Commitment is $378,467,819.18.
 
“Original Tranche B Term Loan Lenders”: Lenders which hold the Original Tranche
B Term Loans immediately prior to the Repricing Effective Date.
 
“Original Tranche B Term Loans”: the tranche B term loans made to the Borrower
pursuant to the Credit Agreement on the Closing Date. As of the Repricing
Effective Date, each of the Original Tranche B Term Loan Commitment and the
aggregate outstanding principal amount of Original Tranche B Term Loans is $0.
 
“Replacement Tranche B Term Lender”: each Lender which has a Replacement
Tranche B Term Loan Commitment or which has made a Replacement Tranche B Term
Loan.
 
“Replacement Tranche B Term Loan Commitment”: as to any Lender, the obligation
of such Lender, if any, to make a Replacement Tranche B Term Loan to the
Borrower hereunder in a principal amount not to exceed the amount agreed to by
the Borrower, the Administrative Agent and such Lender. The original aggregate
amount of the Replacement Tranche B Term Loan Commitments is $265,000,000.
 
“Replacement Tranche B Term Loans”: as defined in Subsection 4.1(a) hereof.
 
“Repricing Effective Date”: the date on which the conditions precedent set forth
in Section 15 of the Third Amendment and First Waiver shall have been satisfied
or waived, which date is October 7, 2004.
 
“Tranche B Term Loan Commitment”: prior to the Repricing Effective Date, the
Original Tranche B Term Loan Commitment, and from and after the Repricing
Effective Date, the Replacement Tranche B Term Loan Commitment.
 
“Tranche B Term Loan Lenders”: prior to the Repricing Effective Date, the
Original Tranche B Term Loan Lenders and from and after the Repricing Effective
Date, the Replacement Tranche B Term Loan Lenders.
 
“Tranche B Term Loan Refinancing”: the refinancing in full of the outstanding
Original Tranche B Term Loans with the proceeds of the Replacement Tranche B
Term Loans.
 
“Tranche B Term Loans”: prior to the Repricing Effective Date, the Original
Tranche B Term Loans and from and after the Repricing Effective Date, the
Replacement Tranche B Term Loans.
 
(b)     The definition of “Applicable Margin” contained in Subsection 1.1 of the
Credit Agreement is hereby amended by (i) replacing 4.25% with 3.25% in the
Applicable Margin column for Base Rate Loans with respect to Tranche B Term
Loans and (ii) replacing 5.25% with 4.25% in the Applicable Margin column for
Eurodollar Rate Loans with respect to Tranche B Term Loans.
 
3.     Amendment to Subsection 4.1. Subsection 4.1 of the Credit Agreement is
hereby amended in its entirety as follows:
 
 


--------------------------------------------------------------------------------

3
 


“4.1     Tranche B Term Loans. (a) The Original Tranche B Term Loans were made
to the Borrower on the Closing Date. Subject to the terms and conditions hereof,
each Replacement Tranche B Term Loan Lender severally agrees to make a tranche B
term loan (or, in the case of a Continuing Tranche B Term Lender, pursuant to
clause (b) of this subsection, to elect to convert or exchange all of such
Continuing Tranche B Term Lender’s Original Tranche B Term Loans) (collectively,
the “Replacement Tranche B Term Loans”) to the Borrower on the Repricing
Effective Date in an amount not to exceed the amount of the Replacement Tranche
B Term Loan Commitment of such Lender. The Replacement Tranche B Term Loans may
from time to time be Eurodollar Loans or Base Rate Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
4.2 and 5.4.
 
(b)     In connection with the making of the Replacement Tranche B Term Loans
pursuant to clause (a) above, by delivering notice to the Administrative Agent
two Business Days prior to the Repricing Effective Date, any Continuing Tranche
B Term Lender may elect to make all of such Lender’s Replacement Tranche B Term
Loans requested by the Borrower in accordance with Subsection 4.2 to be made on
the Repricing Effective Date by converting or exchanging all of the outstanding
principal amount of the Original Tranche B Term Loans held by such Lender into
Replacement Tranche B Term Loans (each, a “Converted Tranche B Term Loan”). On
the Repricing Effective Date, the Converted Tranche B Term Loans shall be
converted or exchanged for all purposes of this Agreement into Replacement
Tranche B Term Loans, and the Administrative Agent shall record in the Register
the aggregate amounts of Converted Tranche B Term Loans converted or exchanged
into Replacement Tranche B Term Loans. Any written notice to the Administrative
Agent delivered by an applicable Lender pursuant to this subsection shall
specify the amount of such Lender’s Replacement Tranche B Term Loan Commitment
and the principal amount of the Original Tranche B Term Loans held by such
Lender that are to be converted or exchanged into Replacement Tranche B Term
Loans. From and after the Repricing Effective Date, Converted Tranche B Term
Loans shall constitute Replacement Tranche B Term Loans for all purposes of this
Agreement.
 
(c)     Notwithstanding any provision of this Agreement, the provisions of
Subsections 7.6, 7.7, 7.8 and 15.5 as in effect immediately prior to the
Repricing Effective Date will continue to be effective as to all matters arising
out of or in any way related to facts or events existing or occurring prior to
the Repricing Effective Date.”
 
4.     Amendment to Subsection 4.2. Subsection 4.2 of the Credit Agreement is
hereby amended in its entirety as follows:
 
“4.2     Procedure for Replacement Tranche B Term Loan Borrowing. The Borrower
shall give the Administrative Agent irrevocable notice (which notice must be
received by the Administrative Agent prior to 10:00 A.M., New York City time, on
the Repricing Effective Date) requesting (i) that the Replacement Tranche B Term
Lenders make Replacement Tranche B Term Loans or (ii) that the Continuing
Tranche B Term Lenders convert or exchange Converted Tranche B Term Loans into
Replacement Tranche B Term Loans on the Repricing Effective Date. The
Replacement Tranche B Term Loans shall initially be Base Rate Loans. Upon
receipt of such notice the Administrative Agent shall promptly notify each
Replacement Tranche B Term Lender and Continuing Tranche B Term Lender thereof.
Not later than 12:00 Noon, New York City time, on the Repricing Effective Date,
each Replacement Tranche B Term Lender shall make available to the
Administrative Agent at the office of the Administrative Agent specified in
Subsection 15.2 an amount in immediately available funds equal to the
Replacement Tranche B Term Loan to be made by such Lender. The Administrative
Agent shall credit the account of the Borrower on the books of such office of
the Administrative Agent with the aggregate of the
 
 

--------------------------------------------------------------------------------

4
 
amounts made available to the Administrative Agent by the Replacement Tranche B
Term Lenders to the repayment in full of principal of each of the Original
Tranche B Term Loans that are not Converted Tranche B Term Loans.”
 
5.     New Subsection 4.3. New Subsection 4.3 of the Credit Agreement is hereby
inserted immediately after Subsection 4.2 as follows:
 
“4.3     Amortization of Tranche B Term Loans. The Tranche B Term Loans shall be
payable in nineteen (19) consecutive quarterly installments on the dates and in
principal amount equal to the amount set forth below (together with accrued
interest thereon) opposite the applicable installment date:



 
Installment
 
 
Amount
 
 
March 31, 2005
 
662,500
 
September 30, 2005
 
662,500
 
December 31, 2005
 
662,500
 
March 31, 2006
 
662,500
 
June 30, 2006
 
662,500
 
September 30, 2006
 
662,500
 
December 31, 2006
 
662,500
 
March 31, 2007
 
662,500
 
June 30, 2007
 
662,500
 
September 30, 2007
 
662,500
 
December 31, 2007
 
662,500
 
March 31, 2008
 
662,500
 
June 30, 2008
 
662,500
 
September 30, 2008
 
662,500
 
December 31, 2008
 
662,500
 
March 31, 2009
 
662,500
 
June 30, 2009
 
662,500
 
September 30, 2009
all amounts then outstanding in respect of the Tranche B Term Loans



 
6.     Amendment to Subsection 5.2. Subsection 5.2 of the Credit Agreement is
hereby amended by adding new clause (c) as follows:
 
“(c)     Each optional prepayment of the Replacement Tranche B Term Loans
effected on or prior to the first anniversary of the Repricing Effective Date
with the proceeds of a substantially concurrent issuance or incurrence of Term
Loans under this Agreement, as amended, amended and restated, supplemented,
waived or otherwise modified from time to time (excluding a refinancing of all
of the Loans and Commitments hereunder with another transaction not permitted by
this Agreement (as determined prior to giving effect to any amendment or waiver
of this Agreement being adopted in connection with such transaction)), shall be
accompanied by a prepayment fee of 1.0% of the aggregate amount of such
prepayments if any of the interest rates payable in respect of such Term Loans
is less than the corresponding interest rate that would have been payable in
respect of the Replacement Tranche B Term Loans.”
 
 

--------------------------------------------------------------------------------

5
 
7.     Amendment to Subsection 7.1(d). Subsection 7.1(d) of the Credit Agreement
is hereby amended in its entirety, as follows:
 
“(d)     Interest shall be payable in arrears on each Interest Payment Date;
provided, that interest accruing pursuant to paragraph (c) of this subsection
shall be payable from time to time on demand; provided, further, that all unpaid
interest through the Repricing Effective Date on Converted Tranche B Term Loans
shall be deemed to be due on the Repricing Effective Date.
 
8.     Amendment to Subsection 10.14. Subsection 10.14 of the Credit Agreement
is hereby amended by replacing the last sentence therein with the following:
 
“Use the Term Loans solely to refinance obligations of the Borrower under the
Pre-Petition Credit Agreement; provided, that the proceeds of the Replacement
Tranche B Term Loans shall be used for the Tranche B Term Loan Refinancing and
for general corporate purposes (including to finance the working capital needs)
of the Borrower and its Subsidiaries.”
 
9.     Prepayment Notice. The Required Lenders under the Existing Credit
Facility hereby waive the requirements of Subsection 5.2(a) of the Credit
Agreement to the extent, but only to the extent, such subsection requires more
than one Business Day’s notice of repayment to be given in connection with the
Tranche B Term Loan Refinancing.
 
10.     Term Loan Refinancing. The Borrower hereby irrevocably directs the
Administrative Agent (a) to apply the proceeds of the Replacement Tranche B Term
Loans being funded (and not being converted or exchanged) immediately upon the
receipt thereof to prepay the outstanding principal of the Original Tranche B
Term Loans and (b) with respect to all Converted Tranche B Term Loans, to take
such action as is deemed necessary or appropriate to effectuate the conversion
of such Original Tranche B Term Loans into Replacement Tranche B Term Loans in
the manner described in paragraph (b) of Subsection 4.1 of the Credit Agreement
as amended hereby.
 
11.     Amendment to Subsection 1.1. Subsection 1.1 of the Credit Agreement is
hereby amended by inserting, in proper alphabetical order, the following new or
substitute defined terms and related definitions:
 
“Third Amendment and First Waiver”: the Third Amendment and First Waiver dated
as of October 7, 2004 to this Agreement.
 
“Third Amendment and First Waiver Effective Date”: the date on which the
conditions precedent set forth in Section 16 of the Third Amendment and First
Waiver shall have been satisfied or waived, which date is October 7, 2004.
 
12.     Amendment to Subsection 11.19. Subsection 11.19 of the Credit Agreement
is hereby amended by changing the amount “$25,000,000” to “$35,000,000”.
 
13.     Waiver to Credit Agreement. The Lenders hereby agree to waive, effective
as of the Third Amendment and First Waiver Effective Date, any mandatory
prepayment requirements pursuant to Subsection 5.3(a) in connection with Net
Cash Proceeds received by the Borrower in connection with the Borrower’s rights
offering occurring substantially simultaneously with this Amendment and Waiver,
and any restriction pursuant to Subsection 11.8(b) or 11.9(b), if any, on the
use of such Net Cash Proceeds for Investments or Capital Expenditures; provided,
that such Net Cash Proceeds are used by the Borrower to increase cash on hand
and to fund certain capital expenditure projects related to the Asian PCB
operations, as previously disclosed to the Administrative Agent.
 
 

--------------------------------------------------------------------------------

6
 
14.     Release of Collateral. Upon the effectiveness of this Amendment and
Waiver, the Administrative Agent shall release (i) 35% of the shares of
Viasystems Luxembourg S.a.r.l. pledged pursuant to the Credit Agreement and (ii)
each of the three intercompany notes from Viasystems Group Limited, as Issuer
and Viasystems International, Inc., as Payee thereunder, upon evidence
satisfactory to the Administrative Agent that all obligations thereunder have
been satisfied or waived.
 
15.     Conditions to Effectiveness of paragraphs 1 through 10 of this Amendment
and Waiver. Paragraphs 1 through 10 of this Amendment and Waiver shall become
effective upon the date (the “Repricing Effective Date”) when the following
conditions are satisfied or waived (provided that all such conditions must be
satisfied on or prior to October 7, 2004):
 
(a)     Amendment and Waiver to Credit Agreement. The Administrative Agent shall
have received counterparts of this Amendment and Waiver, duly executed and
delivered by Holdings, the Borrower and the Administrative Agent, and the
Administrative Agent shall have received Lender Consent Letters (in the form
attached hereto) of each Lender with a Replacement Tranche B Term Loan
Commitment and the Existing Lenders constituting the “Required Lenders” under
the Credit Agreement.
 
(b)     Fees.
 
(A)     The Administrative Agent shall have received all fees required to be
paid on or before the Repricing Effective Date, and all expenses required to be
paid on or before the Repricing Effective Date for which invoices have been
timely presented.
 
(B)     The Borrower also agrees to pay to the Administrative Agent on the
Repricing Effective Date by intrabank transfer of immediately available funds
all accrued interest payable pursuant to Subsection 7.1(d) of the Credit
Agreement, as amended hereby, and any amounts payable pursuant to Subsection
7.8(d) of the Credit Agreement as a result of the Tranche B Term Loan
Refinancing.
 
(c)     Rights Offering. The Borrower shall have received (or concurrently
receive) aggregate gross cash proceeds of at least $50,000,000 in connection
with a rights offering, the Net Cash Proceeds of which shall be used to increase
cash on hand and to fund certain capital expenditure projects as previously
disclosed to the Administrative Agent.
 
(d)     Junior Preferred Stock. $30,000,000 worth of the Borrower’s Class A
junior preferred stock shall have been converted to common stock of the
Borrower.
 
(e)     Security Documents. The Administrative Agent shall have received the
Acknowledgment and Confirmation, substantially in the form of Annex 1 hereto,
executed and delivered by an authorized officer of Holdings, the Borrower and
each other Credit Party.
 
(f)     Tranche B Term Loan Refinancing. The Tranche B Term Loan Refinancing
shall have been consummated or arrangements reasonably satisfactory to the
Administrative Agent shall have been made for the consummation thereof.
 
(g)     Closing Certificate. The Administrative Agent shall have received a
certificate of each Credit Party, dated the Repricing Effective Date,
substantially in the form of Exhibit C to the Credit Agreement, with appropriate
insertions and attachments.
 
 

--------------------------------------------------------------------------------

7
 
(h)     Legal Opinions. The Administrative Agent shall have received the legal
opinion of Weil, Gotshal & Manges LLP, counsel to Holdings, the Borrower and its
Subsidiaries, substantially in the form of the opinion given in connection with
the Credit Agreement (with such changes as may be agreed by the Administrative
Agent).
 
(i)     No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the transactions (including
the amendments and waiver to the Credit Agreement) contemplated herein.
 
(j)     Representations and Warranties. Each of the representations and
warranties made by the Credit Parties in or pursuant to the Loan Documents shall
be true and correct in all material respects on and as of the date hereof,
before and after giving effect to the effectiveness of this Amendment and
Waiver, as if made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to a specific earlier date, in
which case such representations and warranties were true and correct as of such
earlier date.
 
16.     Conditions to Effectiveness of paragraphs 11 through 14 of this
Amendment and Waiver. Paragraphs 11 through 14 of this Amendment and Waiver
shall become effective upon the date (the “Third Amendment and First Waiver
Effective Date”) when the following conditions are satisfied or waived (provided
that all such conditions must be satisfied on or prior to October 7, 2004):
 
(a)     Amendment and Waiver to Credit Agreement. The Administrative Agent shall
have received counterparts of this Amendment and Waiver, duly executed and
delivered by Holdings, the Borrower and the Administrative Agent, and the
Administrative Agent shall have received Lender Consent Letters (in the form
attached hereto) of the Existing Lenders constituting each of (i) the “Required
Lenders” under the Credit Agreement and (ii) the Majority Facility Lenders under
the Credit Agreement in respect of the Tranche B Term Loan Facility.
 
(b)     Fees. The Administrative Agent shall have received all fees required to
be paid on or before the Third Amendment and First Waiver Effective Date, and
all expenses required to be paid on or before the Third Amendment Effective Date
for which invoices have been timely presented.
 
(c)     Rights Offering. The Borrower shall have received (or concurrently
receive) aggregate gross cash proceeds of at least $50,000,000 in connection
with a rights offering, the Net Cash Proceeds of which shall be used to increase
cash on hand and to fund certain capital expenditure projects as previously
disclosed to the Administrative Agent.
 
(d)     Junior Preferred Stock. $30,000,000 worth of the Borrower’s Class A
junior preferred stock shall have been converted to common stock of the
Borrower.
 
(e)     No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the transactions (including
the amendments and waiver to the Credit Agreement) contemplated herein.
 
(f)     Representations and Warranties. Each of the representations and
warranties made by the Credit Parties in or pursuant to the Loan Documents shall
be true and correct in all material respects on and as of the date hereof,
before and after giving effect to the effectiveness of this Amendment and
Waiver, as if made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to a specific earlier date, in
which case such representations and warranties were true and correct as of such
earlier date.
 
 

--------------------------------------------------------------------------------

8
 
17.     Continuing Effect of the Credit Agreement. This Amendment and Waiver
shall not constitute an amendment or waiver of any provision of the Credit
Agreement not expressly referred to herein and shall not be construed as an
amendment, waiver or consent to any further or future action on the part of the
Credit Parties that would require an amendment, waiver or consent of the Lenders
or the Administrative Agent. Except as expressly amended hereby, the provisions
of the Credit Agreement are and shall remain in full force and effect.
 
18.     Counterparts. This Amendment and Waiver may be executed by one or more
of the parties hereto on any number of separate counterparts (including by
facsimile or other suitable means of electronic transmission of a signed
counterpart, such as a pdf file), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.
 
19.     GOVERNING LAW. THIS AMENDMENT AND WAIVER AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AMENDMENT AND WAIVER SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment and Waiver to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.



 
VIASYSTEMS GROUP, INC.
             
By:  /s/ David J. Webster
 
Name: David J. Webster
 
Title: Chief Administrative Officer
             
VIASYSTEMS, INC.
             
By:  /s/ David J. Webster
 
Name: David J. Webster
 
Title: Chief Administrative Officer
             
JPMORGAN CHASE BANK, as Administrative Agent and as a Lender
             
By:  /s/ Robert Anastasio
 
Name: Robert Anastasio
 
Title: Vice President























Viasystems Third Amendment and First Waiver Signature Page October 2004
